Citation Nr: 1612075	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-32 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1979 to June 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In December 2015 the Board determined that new and material evidence had been presented to reopen the Veteran's claim for a right knee disability, but remanded both the right and left knee claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In compliance with the October 2015 remand, the Veteran was provided a VA examination to answer whether the Veteran's bilateral valgus deformity was a congenital or acquired disorder.  In a January 2016 VA examination, the examiner opined that the Veteran's valgus deformity was a congenital disease capable of improvement or deterioration.  However, in order to properly adjudicate the Veteran's claims, a further medical opinion is necessary.  Therefore, a remand is needed. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the Veteran's record to the January 2016 VA examiner (if available, or to another examiner if not) for review and an addendum opinion. Based on the record, the examiner must provide a response to the following:

a. Is it absolutely clear (obvious or manifest or undebatable) that the valgus deformity, deemed to be a congenital disease, existed prior to entrance to active duty in October 1979?  Consider and discuss as necessary the Veteran's October 1979 enlistment examination report that indicated the Veteran's bilateral extremities were clinically evaluated as normal, and the Veteran's reports of being "knock-kneed" since birth.

b. If so, is it at least as likely as not (i.e. a 50 percent or greater probability) that the pre-existing disability was aggravated (i.e. underwent a permanent worsening of the underlying condition) in service?

c. If it is absolutely clear that the valgus deformity existed prior to service and it is at least as likely as not that it underwent a chronic or permanent increase in severity in service, is it absolutely clear that the increase in severity was due to the natural progress of the condition?

The opinions provided must be phrased in the appropriate standard.

2. After undertaking any other development deemed appropriate, readjudicate the issues of entitlement to service connection for a right knee disability and a left knee disability.  If either benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




